Jordan, Judge.
The judgment of this court (Raper v. Elliott, 101 Ga. App. 560, 115 S. E. 2d 237), affirming the trial court’s overruling of the general demurrer of the defendant, having been reversed by the Supreme Court of Georgia on certiorari (Raper v. Elliott, 216 Ga. 328, 116 S. E. 2d 555), the said judgment of this court is vacated and judgment of the trial court overruling the general demurrer is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


Townsend, P. J., Carlisle and Frankum, JJ., concur.